Title: To Thomas Jefferson from Joseph Yznardi, Jr., 25 August 1793
From: Yznardi, Joseph, Jr.
To: Jefferson, Thomas


Boston, 25 Aug. 1793.Intending to embark for Cádiz by the first opportunity, he asks for TJ’s commands. He will proceed immediately to Madrid to have his appointment acknowledged by the king and on 1 Jan. he will begin to pay strict attention to TJ’s letter of instructions. To end Algerine depredations on American trade and bring about a peace so much desired by merchants he offers, if TJ deems it proper to recommend to the President, to go to Algiers free of charge to the United States with a recommendation from the Spanish court which he can procure “by interest”; if TJ thinks this impractical or disapproves, he should say nothing about it. Yesterday he received letters from Spain stating that a Spanish privateer had taken and brought to the port of Algeciras near Cádiz the American brig Bacchus, Captain Roger Robbins of Baltimore, bound from France to Spain, on the pretext that its cargo was French. His father has attended to this matter “in my name” and will follow Carmichael’s instructions. He asks for information about the quantity and quality of wine he will have the pleasure of sending TJ upon arrival and wishes to know if he can be of any other service. P.S. He offers to take charge of any dispatches for Madrid or any other part of Spain.
